Examiner’s Comment

Below is a listing of the allowed claims as they would’ve appeared after the Notice of allowance previously filed 12/15/21:

1.  A method of identifying a patient having heart failure as likely to respond to a therapy comprising a statin comprising:

(a) measuring a level of the biomarker sFlt-1 (Soluble fms-like tyrosine kinase-1) in a sample from the patient;

(b) comparing the level of the sFlt-1 biomarker to a reference level;

(c) identifying a patient who is likely to respond to a therapy comprising a statin based on the results of the comparison step, wherein a level of the biomarker in the sample from the patient below the reference level indicates that the patient is more likely to respond to the therapy comprising a statin, and/or wherein a level of the biomarker in the sample from the patient above the reference level indicates that the patient is less likely to respond to the therapy comprising a statin; and

(d) identifying the patient as more likely to respond to the therapy, treating the identified patient with a statin.

2.  The method according to claim 1, wherein the patient has heart failure classified as stage B, C or D according to the ACC/AHA classification.

3. The method according to claim 1, wherein the patient also has coronary artery disease. 

4. The method of claim 1, wherein the statin is selected from the group consisting of Atorvastatin, Cerivastatin, Fluvastatin, Lovastatin, Mevastatin, Pitavastatin, Pravastatin, Rosuvastatin and Simvastatin.

5.  The method of claim 1, wherein the patient has not been treated with a statin prior to obtaining the sample.

6.  The method of claim 1, wherein the sample is a blood, serum or plasma sample.

7.  The method of claim 1, wherein the patient is a human.

8.  The method of claim 1, wherein the patient has heart failure classified as stage B or C according to the ACC/AHA classification.

9.  The method of claim 1, wherein the patient has heart failure classified as NYHA class II, III or IV.

10.  The method of claim 1, wherein the patient has heart failure classified as NYHA class II or III.

11.   The method according to claim 1, wherein the patient is more likely to respond to the therapy comprising a statin if the therapy reduces the risk of mortality of the patient and/or reduces the risk of hospitalization of the patient within a period of 18 months after the sample is measured.

12. The method according to claim 11, wherein the therapy reduces the risk of mortality of the patient and/or reduces the risk of hospitalization of the patient within a period of 3 years after the sample is measured. 


REASONS FOR ALLOWANCE
             The following is an examiner’s statement of reasons for allowance: Ky et al., (US 2012/0219943) is considered to be the closest prior art of record.  Ky et al discloses a method of diagnosing heart failure in patients by detecting the amount of s-Flt-1 in a sample for the patient and comparing the level with that of a reference level (e.g. para’s 0010-0014).  Ky et al discloses that the patient can be a human patient and that the sample can be a blood, plasma or serum sample (e.g. para 0015).  Ky et al discloses that the subject can have heart failure classified as NYHA class II, III or IV (e.g. pages 3, 7, 8).   However, Ky et al does not teach nor fairly suggest identifying the patient   is likely to respond to a therapy comprising a statin based on the results of the comparison step, wherein a level of the biomarker in the sample from the patient below the reference level indicates that the patient is more likely to respond to the therapy comprising a statin, and/or wherein a level of the biomarker in the sample from the patient above the reference level indicates that the patient is less likely to respond to the therapy comprising a statin; and identifying the patient that is more likely to respond to the therapy and treating the identified patient with a statin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641